Citation Nr: 1330570	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967 and from December 1990 to June 1991, with additional service in the Reserves.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Augusta, Maine, on behalf of the Regional Office located in Detroit, Michigan (RO).

The issue of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

A claim of entitlement to a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record (a February 2013 rating decision) demonstrated that the Veteran submitted a claim of entitlement to TDIU in September 2011.  This claim was developed and then adjudicated by the RO in the February 2013 rating decision.  No appeal has been taken from that determination.  As this claim has already been considered, the Board finds that a separate claim of entitlement to TDIU has not been reasonably raised pursuant to the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  Accordingly, the Board will not address a claim of entitlement to TDIU herein.

The issue of entitlement to service connection for bilateral hearing loss and the issue of entitlement to an initial rating in excess of 50 percent for PTSD will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied in a March 1994 rating decision.  The Veteran submitted additional evidence during the appeal period following the March 1994 rating decision.  The denial of the claim was confirmed and continued in an August 1994 rating decision wherein the additional evidence was considered.  Thereafter, the Veteran did not perfect an appeal.

2.  Evidence submitted since the August 1994 rating decision is new and material, as it has not been previously submitted for consideration and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103(c)(2); 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); Bryant v. Shinseki, 23 Vet. App. 488 (2010); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In December 1993, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was denied in a March 1994 rating decision.  During the appellate period following the March 1994 rating decision, the Veteran submitted additional evidence, which was considered by the RO in an August 1994 rating decision that confirmed and continued the denial of the Veteran's claim.  Although the Veteran received notice of these decisions and notice of his appellate rights, he did not perfect an appeal.  See 38 C.F.R. § 3.156(b) (1994).  Consequently, the August 1994 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015(c) (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

Although a decision is final, a claim will be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the November 2009 rating decision on appeal, the RO determined that the evidence received since the August 1994 rating decision was not new and material sufficient to reopen the Veteran's claim.  In a July 2011 statement of the case, the RO reopened the Veteran's claim, but denied the reopened claim on the merits.  Regardless, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the August 1994 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for bilateral hearing loss should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Pursuant to his original claim of entitlement to service connection (submitted in December 1993), the Veteran asserted that his bilateral hearing loss had an onset sometime in 1989 or as a result of exposure to acoustic trauma during his period of active service from December 1990 to June 1991.  The March 1994 and August 1994 RO denials were predicated on the RO's finding that the onset of the Veteran's bilateral hearing loss was during a period of inactive duty for training, and on finding that his bilateral hearing loss pre-existed his period of active service from December 1990 to June 1991 and was not aggravated beyond the natural course of the disability therein.  The Veteran did not assert, and the RO did not adjudicate, whether the Veteran's bilateral hearing loss was incurred in or due to his period of active duty from September 1965 to August 1967.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  Further, the Veteran did not submit any supportive evidence or argument that his bilateral hearing loss was incurred in or due to his period of active duty from September 1965 to August 1967.

Pursuant to his June 2008 claim to reopen, the Veteran has asserted, in part, that his current bilateral hearing loss was incurred as a result of exposure to acoustic trauma during his period of active service from September 1965 to August 1967.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (holding that a new theory of etiology regarding the same underlying disability does not result in a "new" claim for adjudication purposes).  

In his December 2009 notice of disagreement, the Veteran stated that he had been a Truck Driver during both periods of active duty, and that the exhaust for the trucks was located on the driver's side of the vehicle, just outside his door/window.  He stated that these truck exhausts were loud.

In September 2011, the Veteran testified at a Board hearing, in part, that he had been exposed to acoustic trauma during his period of service from September 1965 to August 1967.  Specifically, the Veteran reiterated his contentions regarding noise associated with truck exhausts.  He also stated that he had been exposed to noise associated with Howitzer fire and incoming mortar fire.  Additionally, the Veteran stated that he had been exposed to noise associated with small arms fire and explosions in a combat environment.  

The Board finds that the Veteran's testimony and statements are new, as they were not previously submitted to VA for consideration.  Further, when considered along with the other evidence of record, the Board finds that they are material because they relate to a previously un-established fact necessary to substantially the claim, specifically, an event or injury during his period of active duty from September 1965 to August 1967.  In determining whether the Veteran's testimony and statements are new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, the Board finds that the Veteran's statements and testimony are competent evidence as to the various sources of inservice noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

Additionally, in May 2011, the Veteran underwent a VA fee-based audiological examination during which he reported that he had been exposed to noise associated with Howitzers firing, truck exhaust, and small arms fire.  After audiological testing, the diagnosis was moderately severe sloping to severe high frequency sensorineural hearing loss, bilaterally.  The audiologist stated that the configuration of the Veteran's audiological findings demonstrated a notch at 6000 decibels, bilaterally, which was consistent with a noise-induced hearing loss.  Ultimately, however, the audiologist stated that an opinion could not be provided as to whether the Veteran's hearing loss was a result of his active duty without resorting to mere speculation.  Although the audiologist did not provide a specific opinion that the Veteran's current bilateral hearing loss was related to his claimed inservice noise exposure, the Board finds that it is material because it suggests that the Veteran's current bilateral hearing loss could be associated with noise exposure during his period of service from September 1965 to August 1967.

Based on the above, the Board finds that the Veteran has submitted new and material evidence since the August 1994 rating decision sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  In determining that the evidence submitted since the August 1994 rating decision is both new and material, the Board also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted. 

	(CONTINUED ON NEXT PAGE)


REMAND

A. Bilateral Hearing Loss

Based on a review of the Veteran's claims file (specifically, a February 2013 rating decision associated with Virtual VA), it appears as though the Veteran was provided a VA audiological examination on October 10, 2012 pursuant to a claim of entitlement to service connection for tinnitus.  The resulting examination report was not associated with the Veteran's paper copy or electronic claims file.  As such, the Board finds that a remand is warranted in order to associate the October 10, 2012 VA audiological examination report with the Veteran's paper copy or electronic claims file.

The Board also finds that a remand is warranted in order to provide the Veteran a VA examination to ascertain the etiologically relationship, if any, between his current bilateral hearing loss and his active duty, to include his claimed inservice noise exposure during a period of active duty from September 1965 to August 1967.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, given that the Veteran was provided a VA audiological examination on October 10, 2012, the Board finds that the RO should review the report resulting from that examination in order to determine if the VA examiner rendered an adequate etiological opinion with respect to the Veteran's bilateral hearing loss, to include consideration of the Veteran's reported inservice noise exposure during his period of active duty from September 1965 to August 1967 and consideration of his October 1979 Reserve enlistment examination.  If the October 10, 2012 VA examiner rendered such an opinion, providing the Veteran another VA audiological examination is not warranted.  If the October 10, 2012 VA audiological examiner did not provide such an opinion, the Veteran should be provided another VA audiological examination.  Id.


B. PTSD

Based on a review of the Veteran's claims file (specifically, a February 2013 rating decision associated with Virtual VA), it appears as though the Veteran was provided a VA examination on October 4, 2012 to assess the severity of his service-connected PTSD.  The resulting examination report was not associated with the Veteran's paper copy or electronic claims file.  As such, the Board finds that a remand is in order to associate the October 4, 2012 VA audiological examination report with the Veteran's paper copy or electronic claims file.

Additionally, the most recent VA treatment report associated with the Veteran's claims file is dated in March 2010.  However, during the pendency of this appeal, including during the September 2011 Board hearing, the Veteran indicated that he continued to undergo treatment at a VA medical facility for his service-connected PTSD.  As such, the Board finds that a remand is warranted in order to obtain the Veteran's VA treatment reports dated after March 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Veteran's relevant VA treatment records dated after March 2010 from the Gaylord, Michigan VA Outpatient Clinic and the Saginaw, Michigan VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The RO should contact the National Personnel Records Center, the Records Management Center, the Veteran's units, and any other appropriate entity, to request the complete service personnel records pertaining to the Veteran's service in the Army Reserve.

The RO should verify the dates of each period of Active Duty for Training, Inactive Duty for Training, and active duty that he attended after August 1967.  The RO should then prepare a summary of this information and associate it with the claims file.

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken. 

All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

3.  The RO must associate with the Veteran's claims file the VA examination reports dated on October 4, 2012 (concerning PTSD) and October 10, 2012 (concerning audiology).

4.  The RO must then review the October 10, 2012 VA audiology examination report to ascertain whether the examiner rendered an adequate opinion as to any etiological relationship between the Veteran's bilateral hearing loss and service, to include the Veteran's report of exposure to noise during his period of active duty from September 1965 to August 1967, to also include a discussion of the audiological findings from the October 1979 Reserve enlistment examination.  If the October 10, 2012 VA examiner rendered such an opinion, providing the Veteran another VA audiological examination is not required.  

5.  If, and only if, the October 10, 2012 VA audiological examiner did not provide an adequate etiological opinion, the Veteran should be provided another VA audiological examination to determine the nature and etiology of his current bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims folder must be provided to and reviewed by the examiner.  The examiner must also review the relevant evidence in Virtual VA, if any, and indicate in the examination report that such a review was undertaken.  

After a review of the entire evidence of record, including the Veteran's lay statements as to inservice noise exposure, the onset and course of his disability, and the audiological findings obtained during the October 1979 Reserve enlistment examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was incurred in, etiologically due to, or aggravated by, his active duty from September 1965 to August 1967 and/or from his active duty from December 1990 to June 1991, to include consideration of acoustic trauma associated with truck exhausts, small arms fire, incoming mortar fire, explosions in a combat environment, and Howitzer fire.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss was incurred in, etiologically due to, or aggravated by, a period of Reserve duty.  A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion, it must be so stated, and the examiner must provide thorough reasoning why an opinion could not be provided.

In rendering the opinions, the examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, while less likely weighs against the claim.

6.  If providing the Veteran a VA examination is warranted, the RO should notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

7.  After completing the above actions, and any other indicated development, the reopened claim for service connection for bilateral hearing loss must be adjudicated de novo and the increased rating claim must be readjudicated, to include consideration of all the relevant evidence of record.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


